Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zwei*349bel, J.), rendered October 20, 1988, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the robber beyond a reasonable doubt. However, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant testified that he observed the defendant for about 2 to 3 minutes, at a distance of 2 to 3 feet away, during the course of the robbery. The complainant consistently described the defendant before and upon trial as being Spanish speaking, short, "skinny”, with broken teeth, and a beard. The only apparent variation from this description was in a detective’s report which described the defendant as Jamaican. The detective explained that the complainant had in fact described the defendant as Hispanic and that he had had difficulty understanding the complainant.
We find no merit to the defendant’s contention that because of discrepancies between the description given by the complainant in the police report and that given at trial, the jury should not have believed the prosecution’s witnesses. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and will not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.